DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 11/21/2019.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019 and 10/14/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0016, the element “original image 103” is not shown in FIG. 1B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 8-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2019/0188562 A1) in view of Fanello et al.  (US 2015/0296152 A1).

In regards to claim 1, Edwards discloses a system comprising: 
a non-transitory memory storing instructions (Edwards, Para. 0033); and
 a processor configured to execute instructions to cause the system to (Edwards, Para. 0037, the instructions, which execute via the processor of the computer or other programmable data processing apparatus): 
receiving, via a wireless network communication, a request for an adversarial attack detection, the request including a modified image (Edwards, Para. 0070, the cognitive system 300 is configured to implement a request processing pipeline 308 that receive inputs from various sources. and Para. 0056, leading to detection and instigation of other mechanisms to prevent such input from causing unwanted operations of the cognitive system); 
processing by a machine learning model, the denoised image to determine a loss associated with adversarial attack detection request (Edwards, Para. 0025, machine learning model (assumed herein for illustration purposes to be a neural network) to misclassify input data by introducing perturbations into inputs into the neural network, by hardening the neural network against an attacker using gradients of the loss surface of the neural network to generate an adversarial input to the neural network); and 
Edwards fails to disclose determining, by an autoencoder, a denoised image;
determining a prediction based in part on the loss determined by the machine learning model 
However, Fanello teaches determining, by an autoencoder, a denoised image (Fanello, Para. 0022, a measurement denoising module 124 filters the measurements to remove noise and the denoised measurements are used by the motor control system 126 to adjust parameters of the motor to enable it to work more efficiently, note denoising module 124 which can interpret as an autoencoder);
determining a prediction based in part on the loss determined by the machine learning model (Fanello, Para. 0027, Data accumulated at those leaf nodes during training (such as filters in the examples herein) may then be accessed and aggregated to give a predicted output).  
Edwards and Fanello are both considered to be analogous to the claim invention because they are in the same field of predicting based on a trained model, using at least a determination of a loss that may exist between the original image and the denoised image. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards to incorporate the teachings of Fanello to include determining, by an autoencoder, a denoised image (Fanello, Para. 0022);
determining a prediction based in part on the loss determined by the machine learning model (Fanello, Para. 0027). Doing so would help predicting individual filters applied to the sensor data to give improved accuracy for a wide range of tasks, including but not limited to image denoising (including video denoising and medical image denoising), depth image refinement, and one-dimensional sensor data denoising (Fanello, Para. 0023). 

In regards to claim 2, the combination of Edwards and Fanello teaches the system of claim 1, executing instructions further causes the system to: feeding back the loss determined by the machine learning model to the autoencoder (Fanello, Para. 0022, The measurement denoising module 124 comprises a trained machine learning system which predicts filters for filtering the measurements in order to denoise them, note denoising module 124 which can interpret as an autoencoder). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards to incorporate the teachings of Fanello to include executing instructions further causes the system to: feeding back the loss determined by the machine learning model to the autoencoder (Fanello, Para. 0022). Doing so would help predicting individual filters applied to the sensor data to give improved accuracy for a wide range of tasks, including but not limited to image denoising (including video denoising and medical image denoising), depth image refinement, and one-dimensional sensor data denoising (Fanello, Para. 0023). 

In regards to claim 3, the combination of Edwards and Fanello teaches the system of claim 1, wherein the modified image includes an original image perturbed by a noise (Edwards, Para. 0017, an attacker may make almost imperceptible manipulations on input data to generate adversarial input, where an adversarial input is an input formed by applying small, but intentional, perturbations to data samples from a data set).  

In regards to claim 4, the combination of Edwards and Fanello teaches the system of claim 1, wherein the machine learning model is an adversarial trained deep learning model (Edwards, Para. 0057, the neural network 200 is trained and hardened against adversarial attacks, the hardened neural network 200 may be used with actual data to perform its classification operations, e.g., classifying objects in images or the like and Para. 058, the mechanisms of the illustrative embodiments are directed to protecting trained neural network models, machine learning models, deep learning models).  

In regards to claim 5, the combination of Edwards and Fanello teaches the system of claim 4, wherein the adversarial trained deep learning model is trained using adversarially attacked images (Edwards, Para. 0057, the neural network 200 is trained and hardened against adversarial attacks, the hardened neural network 200 may be used with actual data to perform its classification operations, e.g., classifying objects in images or the like).  
In regards to claim 6, the combination of Edwards and Fanello teaches the system of claim 1, wherein no loss indicates the modified image is the original image (Edwards, Para. 0054, The modified loss function, in one illustrative embodiments, is a combination of the original loss function L of the neural network 200, and a function of the difference between the input training data set X 210 and the reference training data set X′, as well as the difference between the outputs Y and Y′, e.g., the modified loss function L′= L+ Delta (X, X′, Y, Y′) where Delta(X, X′, Y, Y′)=cos(X, X′)/cos(Y, Y′), and cos is cosine similarity).  

In regards to claim 8, Edwards discloses a method comprising: 
training with adversarially attacked images, a machine learning model (Edwards, Para. 0063, train the neural network or other machine learning or cognitive model so as to cause the neural network, machine learning, or cognitive model to properly classify adversarial inputs with small perturbations); receiving a request to determine an action on an image (Edwards, Para. 0070, a request processing pipeline 308 that receive inputs from various sources, also the “request” may simply be the input of data that is intended to be operated on by the cognitive system, e.g., images); 
determining the image received is adversarially attacked (Edwards, Para. 0057, Once the neural network 200 is trained and hardened against adversarial attacks, the hardened neural network 200 may be used with actual data to perform its classification operations, e.g., classifying objects in images), the determining including: 
processing by the trained machine learning model, the filtered image (Edwards, Para.0041, FIG. 1, the neural network model, machine learning model, deep learning or cognitive model, or the like, may be part of a more complex cognitive and Para. 0022, the cognitive system as a whole, as large differences in inputs may be more readily identifiable as adversarial and corresponding protections may be initiated, such as filtering out such inputs); and
Edwards fails to disclose filtering by a denoiser, the received image;
making a prediction based on the processing.  
However, Fanello discloses Edwards fails to disclose filtering by a denoiser, the received image (Fanello, Para. 0022, a measurement denoising module 124 filters the measurements to remove noise and the denoised measurements are used by the motor control system 126 to adjust parameters of the motor to enable it to work more efficiently, note denoising module 124 which can interpret as an autoencoder);
making a prediction based on the processing (Fanello, Para. 0021, the image denoising module 114 comprises a machine learning system that predicts filters for filtering the images in order to denoise them).  Edwards and Fanello are both considered to be analogous to the claim invention because they are in the same field of predicting based on a trained model, using at least a determination of a loss that may exist between the original image and the denoised image. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards to incorporate the teachings of Fanello to include filtering by a denoiser, the received image (Fanello, Para. 0022);
making a prediction based on the processing (Fanello, Para. 0021). Doing so would help predicting individual filters applied to the sensor data to give improved accuracy for a wide range of tasks, including but not limited to image denoising (including video denoising and medical image denoising), depth image refinement, and one-dimensional sensor data denoising (Fanello, Para. 0023). 

In regards to claim 9, the combination of Edwards and Fanello teaches the method of claim 8, wherein the determining that the image received is adversarially attacked indicates an original image is modified by noise (Edwards, Para. 0017, an attacker may make almost imperceptible manipulations on input data to generate adversarial input, where an adversarial input is an input formed by applying small, but intentional, perturbations to data samples from a data set).   

In regards to claim 10, the combination of Edwards and Fanello teaches the method of claim 8, wherein the prediction includes a result with a greater confidence (Fanello, Para. 0027, by aggregating over an ensemble of random decision trees in this way improved results are obtained).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards to incorporate the teachings of Fanello to include wherein the prediction includes a result with a greater confidence (Fanello, Para. 0027). Doing so would help predicting individual filters applied to the sensor data to give improved accuracy for a wide range of tasks, including but not limited to image denoising (including video denoising and medical image denoising), depth image refinement, and one-dimensional sensor data denoising (Fanello, Para. 0023).  

In regards to claim 15, Edwards discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving, via a wireless network communication, a request for an adversarial attack detection, the request including a modified image (Edwards, Para. 0078, the trained model may be utilized during feature extraction and classification by a feature extraction stage of processing of the request or input question and Para. 0049, the attacker 110 may attempt to cause the neural network 130 to misclassify the input data 120 by modifying the input data 120 to include imperceptible manipulations on the input data 120 and thereby generate adversarial input 170); 
processing by a machine learning model, the denoised image to determine a loss associated with adversarial attack detection request (Edwards, Para. 0025, machine learning model (assumed herein for illustration purposes to be a neural network) to misclassify input data by introducing perturbations into inputs into the neural network, by hardening the neural network against an attacker using gradients of the loss surface of the neural network to generate an adversarial input to the neural network); and  
Edward fails to disclose determining, by an autoencoder, a denoised image; and  
determining a prediction based in part on the loss determined by the machine learning model.  
However, Fanello teaches determining, by an autoencoder, a denoised image (Fanello, Para. 0022, a measurement denoising module 124 filters the measurements to remove noise and the denoised measurements are used by the motor control system 126 to adjust parameters of the motor to enable it to work more efficiently, note denoising module 124 which can interpret as an autoencoder); and  
determining a prediction based in part on the loss determined by the machine learning model (Fanello, Para. 0021, the image denoising module 114 comprises a machine learning system that predicts filters for filtering the images in order to denoise them).  Edwards and Fanello are both considered to be analogous to the claim invention because they are in the same field of predicting based on a trained model, using at least a determination of a loss that may exist between the original image and the denoised image. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards to incorporate the teachings of Fanello to include determining, by an autoencoder, a denoised image (Fanello, Para. 0022); and  
determining a prediction based in part on the loss determined by the machine learning model (Fanello, Para. 0021). Doing so would help predicting individual filters applied to the sensor data to give improved accuracy for a wide range of tasks, including but not limited to image denoising (including video denoising and medical image denoising), depth image refinement, and one-dimensional sensor data denoising (Fanello, Para. 0023).
In regards to claim 16, the combination of Edwards and Fanello teaches the non-transitory medium of claim 15, further comprising: feeding back the loss determined by the machine learning model to the autoencoder (Fanello, Para. 0022, The measurement denoising module 124 comprises a trained machine learning system which predicts filters for filtering the measurements in order to denoise them, note denoising module 124 which can interpret as an autoencoder). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards to incorporate the teachings of Fanello to include feeding back the loss determined by the machine learning model to the autoencoder (Fanello, Para. 0022). Doing so would help predicting individual filters applied to the sensor data to give improved accuracy for a wide range of tasks, including but not limited to image denoising (including video denoising and medical image denoising), depth image refinement, and one-dimensional sensor data denoising (Fanello, Para. 0023). 

In regards to claim 17, the combination of Edwards and Fanello teaches the non-transitory medium of claim 15, wherein the modified image includes an original image perturbed by a noise (Edwards, Para. 0017, an attacker may make almost imperceptible manipulations on input data to generate adversarial input, where an adversarial input is an input formed by applying small, but intentional, perturbations to data samples from a data set).  

In regards to claim 18, the combination of Edwards and Fanello teaches the non-transitory medium of claim 15, wherein the machine learning model is an adversarial trained deep learning model (Edwards, Para. 0057, the neural network 200 is trained and hardened against adversarial attacks, the hardened neural network 200 may be used with actual data to perform its classification operations, e.g., classifying objects in images or the like and Para. 058, the mechanisms of the illustrative embodiments are directed to protecting trained neural network models, machine learning models, deep learning models).

In regards to claim 19, the combination of Edwards and Fanello teaches the non-transitory medium of claim 18, wherein the adversarial trained deep learning model is trained using adversarially attacked images (Edwards, Para. 0057, the neural network 200 is trained and hardened against adversarial attacks, the hardened neural network 200 may be used with actual data to perform its classification operations, e.g., classifying objects in images or the like).  

In regards to claim 20, the combination of Edwards and Fanello teaches the non-transitory medium of claim 15, wherein no loss indicates the modified image is the original image (Edwards, Para. 0054, The modified loss function, in one illustrative embodiments, is a combination of the original loss function L of the neural network 200, and a function of the difference between the input training data set X 210 and the reference training data set X′, as well as the difference between the outputs Y and Y′, e.g., the modified loss function L′= L+ Delta (X, X′, Y, Y′) where Delta(X, X′, Y, Y′)=cos(X, X′)/cos(Y, Y′), and cos is cosine similarity).  

Claims 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al US 2019/0188562 A1) in view of Fanello et al.  (US 2015/0296152 A1), and further in view of AYTEKIN et al. (US 2020/0104711 A1).

In regards to claim 7, Edwards in view of Fanello fails to teach the system of claim 1, wherein determining the denoised image includes reconstructing an original image using an encoder and a decoder. 
However, AYTEKIN teaches wherein determining the denoised image includes reconstructing an original image using an encoder and a decoder (AYTEKIN, Para. 0009, The decoded noisy image is created by decoding an encoded image of an original image).  Edwards, Fanello and AYTEKIN are all considered to be analogous to the claim invention because they are in the same field of predicting based on a trained model, using at least a determination of a loss that may exist between the original image and the denoised image. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards and Fanello to incorporate the teachings of AYTEKIN to include wherein determining the denoised image includes reconstructing an original image using an encoder and a decoder (AYTEKIN, Para. 0009). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 11, the method of claim 8, wherein the denoiser includes determining a code of the image received (AYTEKIN, Para. 0012, the computer executable program code instructions comprise program code instructions that are further configured, upon execution, to output the denoised image as a final denoised image).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards and Fanello to incorporate the teachings of AYTEKIN to include wherein the denoiser includes determining a code of the image received (AYTEKIN, Para. 0012). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 12, the method of claim 8, wherein the determining of the code includes a node reduction of a network by an encoder (AYTEKIN, Para. 0029, Initial layers (those close to the input data) extract semantically low-level features such as edges and textures in images, while intermediate and final layers extract more high-level features). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards and Fanello to incorporate the teachings of AYTEKIN to include wherein the determining of the code includes a node reduction of a network by an encoder (AYTEKIN, Para. 0029). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 13, the method of claim 12, wherein the denoiser includes a decoder for reconstructing an original image from the code determined (AYTEKIN, Para. 0008, the decoded noisy image is created by decoding an encoded image of an original image). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards and Fanello to incorporate the teachings of AYTEKIN to include wherein the denoiser includes a decoder for reconstructing an original image from the code determined (AYTEKIN, Para. 0008). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036). 

In regards to claim 14, the method of claim 8, wherein the prediction is based in part on a loss detected (AYTEKIN, Para. 0005, the network is trained to replicate or copy the given noisy image, by computing a loss (e.g., Mean Squared Error) between the network's output and the noisy image).
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Edwards and Fanello to incorporate the teachings of AYTEKIN to include wherein the prediction is based in part on a loss detected (AYTEKIN, Para. 0005). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sinha et al. (US 2021/0192357 A1) teaches a method and system of an auxiliary neural network can be trained to classify a gradient tensor that is evaluated during backpropagation in a main neural network that provides a desired task output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496